DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 31-40 are directed to an invention that is independent or distinct from the invention previously examined for the following reasons: The invention of newly submitted claims 31-40 differs from that of claims 1-10 (and previously-examined-but-now-cancelled claims 21-30) because (1) the invention of claims 31-40 requires the steps of obtaining a urine output rate and obtaining an actual fluid balance based on this rate, while claims 1-10 (and previously-examined-but-now-cancelled claims 21-30) do/did not require their inventions to utilize a urine output rate (rather, they required using a urine output amount) and (2) the invention of claims 1-10 (and previously-examined-but-now-cancelled claims 21-30) requires the steps of setting an amount of an additional fluid that is not pumped into the patient and obtaining an actual fluid balance based on this amount of additional fluid, while newly submitted claims 31-40 do not require their method to utilize an amount of an additional fluid. Therefore, the inventions of claims 1-10 (and previously-examined-but-now-cancelled claims 21-30) and newly presented claims 31-40 are directed to related processes which are restrictable as per MPEP § 806.05(j). Accordingly, claims 1-10 (and previously-
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Examiner notes that, although the Examiner indicated in the 10/29/2020 interview that claim 31 would be examined if formally filed, further consideration and review of this claim indicates that it (and its dependent claims) is not proper for examination for the reasons set forth above.

Specification
The replacement Abstract and amendments to the Specification filed 11/6/2020 are acceptable and have been entered.

Allowable Subject Matter
Claims 1-10 have been amended in the manner set forth by the Examiner in the 8/7/2020 Office Action; as per that Office Action, such amendments put the claims in condition for allowance. Please see that Office Action for a detailed statement of reasons for allowance.
Due to the presentation of new claims 31-40 (which are directed to an invention non-elected by original presentation, as set forth above), the application cannot be 

Response to Arguments
Applicant's remarks filed 11/6/2020 are acknowledged. No arguments are presented for reply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783